Citation Nr: 0905965	
Decision Date: 02/18/09    Archive Date: 02/24/09	

DOCKET NO.  03-19 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
residuals of rheumatic fever, to include rheumatoid 
arthritis.


REPRESENTATION

Appellant represented by:	R. W. Legg, Attorney


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1955.

In a decision of May 1994, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for the 
residuals of rheumatic fever, to include rheumatoid arthritis 
and rheumatic heart disease.  The Veteran took no appeal from 
that decision, which has now become final.  

In August 2002, the Veteran sought to reopen his previously 
denied claim for service connection for the residuals of 
rheumatic fever, to include rheumatoid arthritis.  However, 
in a rating decision of November 2002, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
continued the denial of service connection for the residuals 
of rheumatic fever (claimed as "joint problems"), essentially 
on the basis that evidence submitted since the time of the 
Board's May 1994 decision, while new, was not material.  In 
November 2004, a hearing before the undersigned Acting 
Veterans Law Judge was held at the RO.  A transcript of this 
hearing is of record.

In a decision of June 2006, the Board (in pertinent part) 
denied entitlement to service connection for the residuals of 
rheumatic fever, to include rheumatoid arthritis, finding 
that new and material evidence had not been submitted 
sufficient to reopen the Veteran's previously denied claim.  
That decision was subsequently appealed to the United States 
Court of Appeals for Veterans Claims (Court), which, in a 
February 2008 order, vacated the Board's June 2006 decision, 
and, in so doing, remanded the Veteran's case to the Board 
for action consistent with a January 2008 Joint Motion for 
Partial Remand (Joint Motion).  The case is now, once more, 
before the Board for appellate review.  

For reasons which will become apparent, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the Veteran if further 
action on his part is required on your part.


REMAND

During the course of the aforementioned Joint Motion in 
January 2008, it was noted that the parties had agreed that a 
remand was appropriate, inasmuch as VA had not complied with 
its duty to notify under the Veterans Claims Assistance Act 
of 2000 (VCAA).  Further noted was that, in claims to reopen 
a previously and finally disallowed claim, VA is required to 
inform claimants of the "unique character of evidence that 
must be presented."  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  To do so, VA must "look at the bases for the denial 
in the prior decision and respond with a notice letter which 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection which were found insufficient in the previous 
denial."  Kent, at 10.  In summary, "VA must notify a 
claimant of the evidence and information that is necessary to 
reopen a claim and must notify the claimant of the evidence 
and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought."  
Kent, at 9.  

Significantly, as part of the aforementioned Joint Motion, it 
was noted that, while in October 2002, VA had provided the 
Veteran a VCAA notice letter, that letter failed to inform 
the Veteran or provide any guidance as to what would 
constitute new and material evidence sufficient to reopen his 
previously-denied claim.  See Kent, 20 Vet. App. at 9.  
Moreover, a May 2003 Statement of the Case failed to inform 
the Veteran of pertinent laws and regulations regarding what 
would constitute new and material evidence to establish 
entitlement to his underlying claim for disability benefits.

Under the circumstances, the parties to the Joint Motion 
(which is to say, VA and the Veteran) agreed that VA had 
never provided the Veteran with adequate Section 5103(a) 
notice.  Accordingly, it was agreed that VA would provide the 
Veteran notice of what was necessary to reopen his previously 
denied claim, to include what evidence would be necessary to 
substantiate the basis for the previous denial, as well as a 
notice letter informing the Veteran of what was necessary to 
substantiate his claim for VA benefits.

Accordingly, in light of the aforementioned, the case is 
REMANDED to the RO/AMC for the following actions:

1.  The RO/AMC should review the 
Veteran's claims file, and ensure that 
the Veteran and his attorney are sent a 
corrected VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
advises the Veteran of the evidence and 
information necessary to reopen his 
previously-denied claim (for service 
connection for the residuals of rheumatic 
fever, to include rheumatoid arthritis), 
and which notifies him of the evidence 
and information necessary to establish 
his entitlement to the underlying claim 
for the benefit sought, that is, service 
connection.  

The Veteran and his attorney should also 
be advised of what constitutes new and 
material evidence sufficient to reopen 
his previously-denied claim in the 
context of evidence of record at the time 
that the prior claim was finally denied.  
Finally, the Veteran should be advised of 
what evidence would be necessary to 
substantiate the element or elements 
required to establish service connection 
which were found insufficient at the time 
of the previous denial, as outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

2.  Then, the RO/AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the Veteran.  If the RO/AMC 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be included in the claims file.  In 
addition, the Veteran and his attorney 
should be informed of any such problem 
and should be requested to provide the 
outstanding evidence.

3.  The RO/AMC should then readjudicate 
the Veteran's claim as to whether new and 
material evidence has been submitted 
sufficient to reopen his previously-
denied claim for service connection for 
the residuals of rheumatic fever, to 
include rheumatoid arthritis.  Should the 
benefit sought on appeal remain denied, 
the Veteran and his attorney should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claim for benefits since the issuance 
of a Statement of the Case (SOC) in May 
2003, as well as all laws and regulations 
governing the finality of prior Board 
decisions, and what constitutes new and 
material evidence sufficient to reopen a 
previously-denied claim.  An appropriate 
period of time should be allowed for 
response.

4.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome in this case.  The 
Veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



	                  
_________________________________________________
	K. R. FLETCHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




